Opinion by
Mokkison, J.,
A careful examination of the testimony, findings of fact, decree, exceptions and opinion of the learned judge of the orphans’ court, and the arguments of counsel, convinces us that this appeal is without merit.
We think the opinion of the learned judge sufficiently vindicates his decree and it is not considered necessary or profitable to add anything to what has been so well said by him.
The assignments of error are all dismissed and the decree is affirmed, at the cost of Martha Dixon, appellant.